Citation Nr: 1105961	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from May 1970 to March 1973.  
Service personnel records in the claims file verify his status as 
a combat veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB) and the Purple Heart.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2010, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned.  A transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the claims file reveals that further development on 
the matter of entitlement to a TDIU rating is warranted.

The Veteran contends that he is entitled to a TDIU rating as his 
service-connected disability renders him unemployable.  He is 
currently service-connected for PTSD, rated as 70 percent 
disabling.  At 70 percent, the Veteran's combined disability 
rating meets the scheduler criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2010).  Thus, the Board must 
determine whether evidence of record shows that the Veteran's 
service-connected PTSD alone renders him unemployable.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  It 
is provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentage under 38 C.F.R. § 4.16(a) for 
the service-connected disability is met.  38 C.F.R. § 4.16(a) 
(2010).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual defines the term as that "at which non-disabled 
individuals earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days that 
a veteran actually works and without regard to a veteran's earned 
annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993), the Court held that the central inquiry in determining 
whether a veteran is entitled to TDIU is whether his service-
connected disabilities alone are of sufficient severity to 
produce unemployability.

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2010).  Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating 
in itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  However, the question in a total 
rating case based upon individual unemployability due to service-
connected disabilities is whether the Veteran is capable of 
performing the physical and mental acts required by employment 
and not whether the Veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In his April 2008 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) as well as additional 
statements of record, the Veteran indicated that he was a 
mechanic with the same employer from 1978 to September 2007 and 
did not leave his last job due to his service-connected 
disability.  It was indicated that he had completed four years of 
high school education, that he became too disabled to work as of 
September 2007, that he had earned no income during the last 
year, and had tried to obtain employment in April 2008 with three 
different employers since he became too disabled to work.

Evidence of record, including VA and private treatment notes as 
well as VA examination reports, detailed that the Veteran 
incurred an on-the-job back injury in September 2007.  Private 
treatment records dated in 2007 and 2008 list assessments of low 
back pain, lumbosacral strain, right lower extremity pain, and 
muscle spasm.  In a September 2007 statement, T.C.S., M.D., a 
private physician, reported that the Veteran was able to perform 
modified duty work at that time but should avoid lifting over 25 
pounds, repetitive bending, twisting, stooping, and sustained 
back positions.   

The Veteran's former employer also submitted a VA Form 21-4192 
(Request for Employment Information in Connection with Claim for 
Disability Effects) in October 2008.  It was noted that the 
Veteran had been employed as a mechanic from October 1979 to 
September 2007, was terminated due to a back injury, and was 
receiving Workman's Compensation.

In a February 2008 VA PTSD examination report, it was noted that 
the Veteran complained that his PTSD symptoms appeared to have 
intensified since his medical retirement.  The Veteran received 
inpatient treatment in the Psychosocial Residential 
Rehabilitation Treatment Program (PRRTP) at the VA Medical Center 
(VAMC) in Biloxi, Mississippi, from July to September 2008.  
During the September 2008 VA PTSD examination, the Veteran 
complained of being off work for a year related to a back injury 
on the job.  He did not report significant problems on the job 
related to his PTSD, but detailed that his PTSD symptoms had 
increased in frequency and intensity since he had become 
unemployed as a result of his non-service connected back 
disability.  The examiner indicated that the Veteran likely used 
work to keep his PTSD symptoms at bay over the years.  
Thereafter, the examiner opined that it did not appear that the 
Veteran was unemployable related to his symptoms of PTSD, as his 
PTSD alone would not prevent him from doing any type of work.  It 
was further noted that work would help rather than hinder his 
PTSD and that his physical problems were likely more of an issue 
with his employability. 

During his September 2010 hearing, the Veteran specifically 
indicated that his service-connected PTSD had caused problems at 
work.  The Veteran and his spouse also testified that he exhibits 
a quick temper, has a great amount of anger, suffers from memory 
loss, and has experienced outbursts of anger that have lead to 
problems with law enforcement.  They added that his recent 
inpatient PTSD treatment had not been effective. 

Based on the cumulative evidence discussed above, the AMC/RO 
should schedule the Veteran for a medical examination to clarify 
whether his service-connected PTSD alone precludes him from 
engaging in substantially gainful employment.  38 C.F.R. § 
3.159(c)(4) (2010).

During his September 2010 hearing, the Veteran indicated that he 
was currently receiving PTSD group therapy at VA.  The claims 
file also reflects that the Veteran has received VA medical 
treatment for his service-connected PTSD from the VAMC in Biloxi, 
Mississippi; however, as the claims file only includes records 
from that facility dated up to October 2008, any additional 
records from that facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Evidence of record is replete with information that the Veteran 
received worker's compensation benefits after his on-the-job back 
injury in September 2007.  In light of this evidence, the AMC/RO 
should contact the Veteran's former employer and/or other 
appropriate Federal or State agencies and request a complete copy 
of any and all employment records, including worker's 
compensation records, pertaining to the Veteran.  If no such 
records exist, a notation indicating as such should be included 
in the claims file.  38 C.F.R. § 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's service-connected 
PTSD from the Biloxi VAMC, for the period 
from October 2008 to the present.

2.  Contact the Veteran's former employer 
and/or other appropriate Federal or State 
agency and request a complete copy of any and 
all employment records, including worker's 
compensation records, pertaining to the 
Veteran.  If no such records exist, a 
notation indicating as such should be 
included in the claims file.  

3.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA examination by an 
individual with the appropriate expertise.  
The examiner should be provided with the 
Veteran's claim file and asked to fully 
review it, a complete rationale should be 
provided for any opinion expressed.  Without 
taking the Veteran's age into account, the 
examiner should specifically indicate whether 
it is at least as likely as not (50 percent 
or greater) that the Veteran is precluded 
from obtaining or maintaining any gainful 
employment (consistent with his education and 
occupational experience) solely due to his 
service-connected PTSD.  In doing so, the 
examiner should specifically address the 
Veteran's statements asserting 
unemployability, the relevance of the 
Veteran's non-service connected back 
disability, and the findings of the VA 
examiners at the February and September 2008 
VA examinations.  
4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the July 2009 statement of the 
case (SOC).  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

